Martin, Presiding Judge,
delivered the opinion of the court:
This is an appeal from a so-called re-reappraisement of imported merchandise made by a board of three general appraisers in proceedings begun under the tariff act of 1913 and concluded under that of 1922. The case has been submitted at present upon a motion of the Government for a dismissal of the appeal. The issue is identical in principle with that decided concurrently herewith by this court in the case of Scaramelli v. United States (12 Ct. Cust. Appls. 134; T. D. 40056). Consistently with that decision the Government's motion is sustained, and the appeal is dismissed.